Citation Nr: 1301471	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  06-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from April 1965 to November 1967.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board in April 2006.  The requested hearing was scheduled for March 26, 2009.  The Veteran was notified of the date, time and location of the hearing at his last known address; however, he did not appear or show good cause for his failure to appear.  Therefore, his request for a hearing is deemed waived.

In June 2010, the Board remanded the application to reopen the claim for service connection for hypertension for further evidentiary development.  In a February 2012 decision, the Board reopened and remanded the claim for additional development.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was treated for high blood pressure during a period of hospitalization at Malmstrom Air Force Base in April and May 1967.  The evidence suggests that the Veteran was hospitalized for approximately two weeks; however, there is only one page of clinical notes and the discharge summary from Malmstrom, neither of which discuss high blood pressure.  The AOJ requested in June 2010 that the National Personnel Records Center submit any additional STRs in its possession; however, it has indicated there are no additional STRs in its possession.  

It would appear that potentially relevant clinical notes from the hospital stay may be missing, the Veteran is entitled to heightened assistance in procuring evidence in support of his claim.  Thus, remand is necessary in order to fully develop the Veteran's contentions that he was treated for high blood pressure at Malmstrom Air Force Base in April or May 1967.

In June 2011, the Veteran's representative asserted that blood pressure readings taken during the Veteran's service meet the definition of pre-hypertension.  The Board's February 2012 remand directed that the Veteran undergo a VA hypertension examination, and that the examiner provide an opinion as to the medical probabilities that the Veteran's currently diagnosed hypertension is related to the symptoms displayed during service.  

The requested examination took place in June 2012.  After reviewing the claims folder and evaluating the Veteran, the examiner found that his hypertension was less likely than not related to his service, because there was no evidence that the Veteran was treated for hypertension during his service.  However, these findings do not answer the question of whether the elevated blood pressure readings noted during service represented pre-hypertension, and, if so, whether those symptoms are related to his current diagnosis of hypertension.  On remand, examination is required to obtain a clear opinion regarding a nexus to service for the Veteran's hypertension. 

The Veteran's representative also asserted in June 2011 statement that the Veteran had lost a considerable amount of time from work at General Motors as a result of his hypertension.  Because personnel and health records from General Motors may be relevant to the Veteran's claim, an attempt to obtain them must be made.  38 C.F.R. § 3.159(c)(1).

Post-service treatment records from VA Medical Centers (VAMCs) in Dallas, Texas and Waco, Texas, have been obtained.  The most recent records are dated in December 2010.  Updated treatment records must therefore be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In August 1985, the Veteran asserted that he was treated for hypertension at the VAMC in Saginaw, Michigan, from 1979 to 1984; however, no effort has been made to obtain those records.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   A search for these records must be undertaken upon remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who have treated him for hypertension since service.  After securing any necessary release(s), obtain those records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  After security any necessary release(s) from the Veteran, request from General Motors all records associated with any disability, including copies of any disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  Obtain all records of the Veteran's treatment at Malmstrom Air Force Base from April to May 1967.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Obtain all available treatment records dating since December 2010 from the Dallas, Texas and Waco, Texas, VAMCs, as well as all available treatment records from the Saginaw, Michigan VAMC from 1979 to 1984, and any other VA facility identified by the Veteran or in the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After the aforementioned development has been completed, schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After reviewing the claims folder and examining the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed hypertension first manifested during service.  The opinion must specifically indicate whether the blood pressure readings reflected in the available STRs show a pattern of symptomatology consistent with the onset of hypertension.  The examiner must also specifically indicate whether hypertension manifested to a compensable degree within a year of the Veteran's discharge from service in November 1967.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


